Citation Nr: 1026529	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  05-28 494A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

Appellant (the Veteran) had active service from January 1988 to 
July 1992.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  
Original jurisdiction over the claim file was subsequently 
transferred to the RO in Houston.

The Veteran failed to report for a Board hearing at the RO which 
was scheduled to be conducted in August 2008.  To the Board's 
knowledge, the Veteran has offered no explanation as to why he 
was unable to appear and he has since made no request for another 
hearing.  Accordingly, the Board will proceed to a decision on 
this appeal as if the hearing request had been withdrawn.  See 
38 C.F.R. § 20.704(d) (2009) [failure to appear for a scheduled 
hearing treated as withdrawal of request].  

In November 2008, the Board remanded this appeal for additional 
evidentiary development.  It has since been returned to the Board 
for further appellate action.


FINDING OF FACT

The Veteran failed, without good cause, to report for scheduled 
VA examinations.  These examinations were needed to determine to 
what extent his service-connected disability contributes to 
unemployability.


CONCLUSION OF LAW

The Veteran's claim for a TDIU is denied on the basis of failure 
to report for a scheduled examination.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.655(a), (b) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

In some cases, however, the VCAA need not be considered because 
the issue presented is solely one of statutory or regulatory 
interpretation and/or the claim is barred as a matter of law.  
See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  
See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required 
when, as a matter of law, entitlement to the benefit claimed 
cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain 
from or discontinue assistance with regard to a claim requesting 
a benefit to which the claimant is not entitled as a matter of 
law).  This is such a case.  As discussed below, the facts are 
not in dispute; instead, resolution of the claim is wholly 
dependent on interpretation of the applicable laws and 
regulations pertaining to failure to report for a scheduled VA 
examination.  The VCAA is therefore inapplicable and need not be 
considered in this case.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

II.  Analysis

As noted above, the Board remanded this claim to the agency of 
original jurisdiction (AOJ) in November 2008, in part, to obtain 
a medical opinion regarding the contribution of the Veteran's 
sole service-connected disability to unemployability.  The AOJ 
notified the Veteran in September 2009 that an examination would 
be scheduled, and of the consequences for failure to report, 
including the denial of his claim.  That letter was returned as 
undeliverable, no forwarding address.  The Veteran was notified 
by the VA Medical Center of the date, time, and place to report.  
The Veteran failed to report.  The AOJ determined that the phone 
number supplied by the Veteran was no longer active.  The AOJ 
obtained an updated address and resent the letter in November 
2009.  That letter was ultimately returned as undeliverable.  
Another examination was scheduled, and the Veteran failed to 
report.  The AOJ made a third attempt to schedule an examination.  
The VA Medical Center notified the Veteran in December 2009 that 
it was trying to contact him.  Ultimately the Veteran failed to 
report for that examination.  Although the Veteran is represented 
in this matter, his accredited representative has not provided 
updated contact information or any information as to the 
Veteran's whereabouts.  

When entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, or reexamination, the following 
actions shall be taken, as appropriate.  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based on 
the evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim for increase, 
the claim shall be denied.  38 C.F.R. § 3.655(a), (b). 

The Board notes that the Veteran's TDIU claim is based entirely 
on the rating assigned for his service-connected loss of use of 
the right hand due to median nerve incomplete paralysis with 
weakness.  Indeed, a claim for a TDIU rating, where service 
connection has previously been established for the underlying 
condition or conditions, shares the essential characteristics of 
a claim for increase.  Suttman v. Brown, 5 Vet. App. 127 (1993).  

The Veteran's claim is certainly not an original compensation 
claim.  Significantly, the record indicates that the Veteran 
filed his original compensation claim in March 1995, and a rating 
decision pertaining to that claim was issued in June 1995.  The 
current appeal arose out of a November 2003 claim for a TDIU.  As 
such, this claim falls within the parameters of a claim for 
increase.  

However, the Board cannot apply 38 C.F.R. § 3.655 where the 
record reflects that the Veteran had not been provided with 
notice of the regulation.  See Marsh v. West, 11 Vet. App. 468 
(1998).  Here, a September 2009 letter from the AOJ provided 
information regarding the impact of failure to report for a VA 
examination, including that the claim may be denied. 

Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an immediate 
family member, etc.  38 C.F.R. § 3.655(a). 
 
Here, the record contains no justifiable indication of the 
reasons for the Veteran's repeated failure to appear for VA 
examinations.  Indeed, it would appear that the sole reason for 
his failure to report is his failure to keep VA or his 
representative apprised of his whereabouts.  This does not 
constitute good cause, because the Veteran has a duty to do so.  
See Hyson v. Brown, 5 Vet. App. 262 (1993) [it is the burden of a 
veteran to keep the VA apprised of his whereabouts.  If he does 
not do so, there is no burden on the part of the VA to turn up 
heaven and earth to find him].  Consequently, as no such good 
cause has been shown, his claim for a TDIU must be denied as a 
matter of express VA regulation.  See 38 C.F.R. § 3.655(b).  
Denial is nondiscretionary, as evidenced by use of the word 
"shall" in this regulation.

As the Court of Appeals for Veterans Claims has held, "[t]he duty 
to assist in the development and adjudication of a claim is not a 
one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a [claimant] wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information that 
is essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Given the AOJ's efforts 
to date, it would be unreasonable to place a burden upon VA to 
turn up heaven and earth in an attempt to secure further response 
from the claimant.  See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).

The Board further notes, parenthetically, that VA medical records 
and examinations pertaining to the Veteran's right hand 
disability are of record.  But none of the records or 
examinations shows that he would be entitled to a TDIU based 
solely on his service-connected loss of use of the right hand.  
The claim is accordingly denied pursuant to 38 C.F.R. § 3.655(b).  
Entitlement to a TDIU cannot be established without a current VA 
examination and medical opinion.  The Veteran has failed to 
provide any reasons for his failure to report for the scheduled 
VA examinations.  

When, as here, disposition of the claim is based on the law, and 
not the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


